Case 8:19-cv-00710-MSS-TGW Document 308 Filed 07/15/21 Page 1 of 1 PagelD 9527

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UMG RECORDINGS, INC., et al.,

Plaintiffs, a
Vv. . ' CASE NO. 8:19-cv-710-MSS-TGW

BRIGHT HOUSE
NETWORKS, LLC,

Defendant.
/

ORDER

THIS CAUSE came on for consideration upon the Joint Motion for
Entry of Supplemental Stipulated Protective Order Regarding Remote Review of
Source Code (Doc. 307).

It is, upon consideration,

ORDERED:

That the Joint Motion for Entry of Supplemental Stipulated
Protective Order Regarding Remote Review of Source Code (Doc. 307) is
GRANTED, and the Clerk is directed to file the Stipulation attached as Doc. 307-
1,

DONE and ORDERED at Tampa, Florida, this % of July,

- THOMAS G. WILSON
UNITED STATES MAGISTRATE JUDGE

2021.

 
